Citation Nr: 0108840	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for low back pain.

2. Entitlement to service connection for left knee condition.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1985.  He has served as a member of the Army Reserve since 
1987.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a February 2000 rating decision 
that denied the veteran's claims for service connection for 
low back pain and a left knee condition.  The veteran 
expressed disagreement with the denial later that month.  A 
SOC was also issued in February 2000.  The substantive appeal 
was received in April 2000.


REMAND

In this case, the veteran is requesting service connection 
for a low back injury and a left knee condition.  The veteran 
claims both conditions occurred in service.  A review of the 
medical records associated with the claims file reflect the 
veteran was treated for a lower back injury sustained while 
attempting to land after an Army Reserve night parachute jump 
in October 1992.  The record shows that he was taken to 
Methodist Medical Center for treatment.

In general, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

A review of the claims file reveals that the only medical 
records associated with it are those submitted by the veteran 
in support of his initial claim.  It appears that the RO has 
not requested that the veteran provide the names of 
facilities or physicians that have treated him for his lower 
back injury and his left knee condition.  The Board believes 
that on remand the RO should attempt to obtain and associate 
with the claims file the veteran's private and VA medical 
records, and his service medical records.  The RO should then 
schedule the veteran for a VA examination.  If a disability 
manifested by low back pain is shown, the examiner should 
render an opinion as to its etiology.

The Board also notes that in its February 2000, decision, the 
RO found that the veteran's claims of entitlement to service 
connection for low back pain and a left knee condition were 
not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Unlike the version of 
the law in effect at the time of the February 2000 decision, 
the VA is now charged with the duty to assist almost every 
claimant, as well as the duty to provide certain notices to 
claimants to assist them in pursuing the benefit sought.  In 
part, the new law provided that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
this veteran's claim decided in the February 2000 RO 
decision, could be readjudicated under the provisions of the 
new law. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication, and 
refers the veteran's claim for readjudication to the RO.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file all of the veteran's private 
and VA medical records.  After this is completed, the RO 
should schedule the veteran for an examination for VA 
purposes to determine the extent of the veteran's 
disabilities and to obtain an opinion on the etiology of his 
condition.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2. The RO should ask the veteran to 
identify any private and VA facilities 
where he has received treatment for his 
claimed lower back and knee 
disabilities.  The veteran should be 
advised that the medical reports of 
record do not show any notation of knee 
complaints or treatment, and he should 
be asked to specify the reasons why he 
believes he incurred a knee disability 
during service.  After obtaining the 
appropriate authorizations, the RO 
should attempt to obtain and associate 
with the claims file copies of the 
medical records the veteran identified, 
particularly the records of veteran's 
treatment in October 1992 at the 
Methodist Medical Center.  The RO should 
also obtain the veteran's service 
medical records and associate them with 
the claims file.

3. The RO should schedule the veteran for 
an examination to determine the nature 
of any left knee and/or back disability 
that may be present.  All tests deemed 
necessary by the examiner for diagnostic 
or other purposes must be conducted.  If 
a back disability is shown, the examiner 
is requested to review the medical 
evidence of record, particular the 
records of the veteran's treatment for 
back complaints following the parachute 
jump in October 1992, and render an 
opinion in the examination report as to 
whether the currently shown back 
disability is the result of the injury 
he sustained in October 1992  (See 
38 C.F.R. § 3.303 [2000]).  (If a left 
knee disability is shown, the RO may 
wish to solicit an opinion as to its 
etiology from the examiner.)  If the 
examiner is unable to render this 
opinion in terms of certainty, then he 
or she should express it in terms 
denoting a range of probability.  For 
example, stating that the current low 
back condition  "might be" or "could 
be" related to the injury the veteran 
sustained in service is not as helpful 
to adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the current conditions 
are related to the injury sustained by 
the veteran in service.  All clinical 
findings and reasoning, which form the 
basis of the opinion requested, should 
be clearly set forth.  The claims folder 
and a copy of this remand must be made 
available to the physician in order that 
he or she may full review the veteran's 
service and medical history.  A notation 
to the effect that this record review 
took place should be included in the 
opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



